Case 7:17-cv-08943-CS-JCM Document 675-2 Filed 01/12/21 Page 1 of 2




                       EXHIBIT %
               Case 7:17-cv-08943-CS-JCM Document 675-2 Filed 01/12/21 Page 2 of 2




From:                                 adam.adler@morganlewis.com
Sent:                                 Wednesday, March 20, 2019 10:41 AM
To:                                   Johnson, Rakim (NY); clara.kollm@morganlewis.com; Randall.levine@morganlewis.com;
                                      david.butler@morganlewis.com; william.cravens@morganlewis.com;
                                      adam.wingard@morganlewis.com; #C-M NYCLU - EAST RAMAPO VOTING RIGHTS -
                                      LW TEAM; Salomon, Claudia (NY); Faris, Michael (CH); Hegt, Jason (NY); Clubok, Andrew
                                      (DC); kjason@nyclu.org; pgrossman@nyclu.org; aeisenberg@nyclu.org;
                                      scoyle@nyclu.org
Subject:                              NAACP v. ERCSD Production



   You have received 1 secure file from adam.adler@morganlewis.com.
   Use the secure link below to download.
   Dear Counsel,

   Please see the attached production from the Montesa discovery record. Note that the Bates numbers are non-
   consecutive because the files retain their original Montesa Bates numbers.

   The password for the production is n=bach!Gi2

   Thanks,
   Adam
   Secure File Downloads:
   Available until: 19 April 2019
   Click link to download:
           VOL02.zip
          193.29 MB
   *** Do not delete this email message prior to taking appropriate action. ***

   You have received attachment link(s) within this email from Morgan, Lewis & Bockius LLP. You must use the link(s) above to
   download the file(s): .

                                                                                                                    Secured by Accellion



DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.




                                                                   1
